     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                  )
    AMERICAN CIVIL LIBERTIES UNION                )
    and AMERICAN CIVIL LIBERTIES                  )
    UNION FOUNDATION,                             )
                                                  )
                 Plaintiffs,                      ) Case No. 1:16-cv-01256 (EGS)
                                                  )
          v.                                      )
                                                  )
    CENTRAL INTELLIGENCE AGENCY, et               )
    al.,                                          )
                                                  )
                 Defendants.                      )
                                                  )

                    JOINT PROPOSED SCHEDULING ORDER

       Plaintiffs, American Civil Liberties Union and American Civil Liberties Union

Foundation (collectively, “ACLU”) submitted identical Freedom of Information Act

(“FOIA”) requests to eighteen (18) different Government entities for six different

categories of information related to the Defendants’ respective prepublication review

processes. ECF No. 1. In this action, the ACLU has sued those eighteen entities for failing

to respond to its FOIA requests. Id. 1 The parties submitted Joint Proposed Scheduling

Orders updating the Court on the status of the FOIA requests at issue on November 14,

2016; April 7, 2017; June 23, 2017; August 25, 2017; October 20, 2017; December 22,

2017; March 9, 2018; March 18, 2018; August 10, 2018; September 21, 2018; and on

December 10, 2018. ECF Nos. 23, 26, 27, 29, 30, 32, 36, 37, 39, 40, 42.




1
 Seven of those entities have been dismissed from this action by stipulation. See ECF
No. 28.

                                            1
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 2 of 11



       Pursuant to the Court’s recent scheduling Order, the parties now file this Joint

Proposed Scheduling Order. The Court’s Standing Order in FOIA Cases directs parties to

provide seven categories of information:

I-III. The Status of the FOIA Requests, the Anticipated Number of Responsive
       Records, and the Anticipated Dates by which Responsive Information Will Be
       Produced

       All Defendants, except Defendant FBI, have now completed processing Plaintiffs’

FOIA requests and produced all non-privileged, responsive documents subject to FOIA.

As set forth below, seven (7) Defendants have been dismissed pursuant to a Stipulation of

Dismissal. The parties continue to confer regarding the status of all but one (1) of the

remaining eleven (11) Defendants.

Defendants that have been dismissed pursuant to a Stipulation of Dismissal.

       A.      DoD

       The Department of Defense has finished producing responsive records, and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a

stipulation of dismissal, signed by all parties, of its claims against DoD, while reserving its

right to seek attorney’s fees. ECF No. 28.

       B.      NGIA

       The National Geospatial-Intelligence Agency has finished producing responsive

records, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has

filed a stipulation of dismissal, signed by all parties, of its claims against NGIA, while

reserving its right to seek attorney’s fees. ECF No. 28.




                                              2
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 3 of 11



          C.     Marines

          The Marines have finished producing responsive records, and pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of dismissal,

signed by all parties, of its claims against the Marines, while reserving its right to seek

attorney’s fees. ECF No. 28.

          D.     DOE

          The Department of Energy has finished producing responsive records, and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of

dismissal, signed by all parties, of its claims against DOE, while reserving its right to seek

attorney’s fees. ECF No. 28.

          E.     Coast Guard

          The Coast Guard has finished producing responsive records, and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of

dismissal of its claims against the Coast Guard, while reserving its right to seek attorney’s

fees. ECF No. 28.

          F.     DOJ

          The Department of Justice has finished producing responsive records, and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of

dismissal of its claims against DOJ, while reserving its right to seek attorney’s fees. ECF

No. 28.

          G.     DEA

          The Drug Enforcement Administration has finished producing responsive records,

and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a



                                              3
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 4 of 11



stipulation of dismissal of its claims against the DEA, while reserving its right to seek

attorney’s fees. ECF No. 28.

Defendants that remain the subject of the parties’ conferral

       H.       DIA

       The Defense Intelligence Agency has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to DIA’s

production.

       I.      Air Force

       The Air Force has finished producing all non-privileged, responsive records, and

the parties are in the process of discussing issues related to the Air Force’s production.

       J.      Navy

       The Navy has finished producing all non-privileged responsive records, and the

parties are in the process of discussing issues related to the Navy’s production.

       K.      NRO

       The National Reconnaissance Office has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to NRO’s

production.

       L.      NSA

       The National Security Agency has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to NSA’s

production.

       M.      DHS




                                              4
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 5 of 11



        The Department of Homeland Security has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to DHS’s

production.

        N.     FBI

        In the parties joint Scheduling Order filed on August 10, 2018—and again in the

Joint Proposed Scheduling Order filed on September 21, 2018—Defendant FBI

represented that it had “finished producing all non-privileged, responsive records.” On

November 1, 2018, counsel for Defendant FBI notified counsel for the ACLU via e-mail

that the FBI had “conducted additional searches and located 1,800 additional potentially

responsive pages that need to be processed and review.” Defendant FBI did not provide

an explanation for why it did not previously produce these records, and the agency stated

that it would process these records at its typical processing rate of 500 pages per month.

        On November 4, 2018, counsel for Defendant FBI notified counsel for the ACLU

via e-mail that “there are not 1800 potentially responsive records but 5378, . . . many of

which recently arrived from [Defendant] … FBI’s off-site records center.” Defendant FBI

again stated that the agency could process the records at a rate of 500 pages per month.

Counsel for Defendant FBI later clarified that in fact the number of potentially responsive

records is “5,738 and not 5,378”—an error that is attributable to Defendants’ counsel’s

inadvertent transposition of two numbers, and not Defendant FBI. On Defendant FBI’s

proposed schedule, the agency would finish producing responsive documents in October

2019.

        Since the filing of the parties’ last Joint Status Report, the parties, through their

respective counsel, have reached an agreement with respect to the processing of these



                                              5
        Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 6 of 11



remaining records. Pursuant to the parties’ agreement, the FBI will produce all responsive

records by early July 2019.

         O.     DOS

         The Department of State has finished producing all non-privileged, responsive

records, and the parties are in the process of discussing issues related to DOS’s production.

         P.     DOT

         The Department of the Treasury has finished producing all non-privileged,

responsive records, with the exception of a small number of records that have been sent to

other agencies for referrals or consultations, and the parties are in the process of discussing

issues related to DOT’s production.

         Q.     ODNI

         The Office of the Director of National Intelligence has finished producing all non-

privileged, responsive records, and the parties are in the process of discussing issues related

to ODNI’s production.

VI.      Whether a motion for an Open America stay is likely in this case

         The parties do not believe that a motion for an Open America stay is likely in this

case.

V.       Whether a Vaughn index will be required in this case

         Vaughn indices will be required in this case.

VI.      Whether this case would benefit from referral to a magistrate judge or the
         District Court Mediation Program for purposes of settlement

         The parties have worked cooperatively in this matter and are committed to

continuing to work to resolve this case without further Court involvement. They do not,




                                              6
       Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 7 of 11



therefore, believe that the case would benefit from referral to a magistrate judge or the

District Court’s Mediation Program for purposes of settlement.

VII.    A proposed briefing schedule for dispositive motions, if applicable

        The parties do not agree on a whether it is appropriate to propose a briefing schedule

at this stage in the litigation. As set forth in detail below, the ACLU has proposed a

bifurcated summary judgment briefing schedule. However, Defendants believe that it

would be preferable for the parties to pursue summary judgment briefing when the parties

have resolved all of the remaining issues.

Plaintiffs’ Proposal

        1.     For two reasons, the ACLU proposes that the Court bifurcate summary

judgment briefing to allow the parties first to litigate the ACLU’s challenges to redactions

and withholdings made by Defendant CIA.

        2.     First, bifurcation is necessary to alleviate the substantial delay caused by

Defendant FBI’s late and unexplained discovery of thousands of additional records

responsive to the ACLU’s request. As the parties noted in their Joint Proposed Scheduling

Order filed on December 10, 2018, Defendant FBI identified nearly six thousand additional

potentially responsive records in November 2018—nearly two and half years into this

litigation—after representing to the Court in August 2018 and then again in September

2018 that it had “finished producing all non-privileged, responsive records.” On November

1, 2018, counsel for Defendant FBI notified counsel for the ACLU via e-mail that

Defendant FBI had “conducted additional searches and located 1,800 additional potentially

responsive pages that need to be processed and reviewed.” Defendant FBI did not provide

an explanation for why it did not previously produce these records. On November 4, 2018,



                                              7
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 8 of 11



counsel for Defendant FBI notified counsel for the ACLU via e-mail that “there are not

1800 potentially responsive records but [5,738], . . . many of which recently arrived from

[Defendant] . . . FBI’s off-site records center.” Defendant FBI is currently producing

responsive records to the ACLU on a rolling basis and expects to complete production in

July 2019. Because Defendant FBI previously failed to identify all potentially responsive

records, the parties will not be in a position to brief all issues in dispute with respect to all

defendant agencies until the late summer or early fall—more than three years after the

ACLU filed its initial complaint.

        3.       Second, bifurcation will help streamline any further litigation. The ACLU

is prepared to challenge various elements of Defendant CIA’s response, which is final.

With respect to the other defendant agencies, including Defendant FBI, the ACLU is

uncertain as to what (if any) challenges it may bring in litigation. Moreover, the set of legal

issues that will be the subject of litigation with Defendant CIA is manageable and limited—

and, in fact, the resolution of some of those issues may make further litigation with the

other agencies over similar issues entirely unnecessary.

        4.       In light of the above, the ACLU proposes that the Court order the following

briefing schedule for partial summary judgment with respect to the CIA:

             •   By March 4, 2019, Defendant CIA shall provide a draft Vaughn index;

             •   By March 18, 2019, the ACLU shall communicate to Defendant CIA the

                 remaining redactions and withholdings that the ACLU intends to challenge;

             •   By April 15, 2019, Defendant CIA shall serve its motion for partial

                 summary judgment;




                                               8
     Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 9 of 11



           •   By May 13, 2019, the ACLU shall serve its cross-motion for partial

               summary judgment and brief in opposition to Defendant CIA’s motion;

           •   By May 28, 2019, Defendant CIA shall serve its reply and brief in

               opposition to the ACLU’s cross-motion; and

           •   By June 11, 2019, the ACLU shall serve its reply.

       Defendants’ Proposal

       Summary judgment briefing at this stage in the litigation is premature.             As

discussed above, there are several issues about which the parties continue to confer with

respect to ten (10) of the remaining Defendants in this litigation about Defendants’ pre-

publication review processes. There is no reason that the parties cannot resolve these

remaining issues during the five (5) months that the FBI completes the processing of the

potentially responsive records that it recently identified and be prepared to submit a joint

summary judgment briefing schedule that addresses all of the issues for which the parties

are unable to agree and remain to be resolved by this Court.

       By contrast, Plaintiffs’ proposed bifurcated summary judgment briefing schedule

requires the parties to file eight (8) separate briefs— a first round of summary judgment

briefing with respect to Defendant CIA’s response to Plaintiffs’ FOIA requests and then a

second (separate) set a summary judgment briefing addressing the FOIA responses by the

remaining ten (10) Defendant agencies. In addition to potentially creating for redundancies

in the two separate rounds of summary judgment briefing, it is Defendants’ view that

bifurcating summary judgment in this manner is inefficient and does not conserve either

the Court’s or the parties’ time and effort in addressing the issues that remain for the Court

to resolve in this case. Cf. Accuracy in Media, et al. v. U.S. Dep’t of Def., Civ. No. 14-



                                              9
       Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 10 of 11



1589 (EGS), Minute Order (June 23, 2015) (denying plaintiffs’ first and second motion for

partial summary judgment without prejudice, noting that plaintiffs’ multiple (partial)

dispositive motions were “unnecessarily piecemeal”; that “plaintiff proceeded to file this

case as one civil action” against “a number of defendants and including a number of legal

and factual issues” and that accordingly “it will proceed as such”). 2



Dated: February 11, 2019                              Respectfully submitted,


     /s/ Brett Max Kaufman                     JOSEPH H. HUNT
    Brett Max Kaufman                          Assistant Attorney General,
    American Civil Liberties Union             Civil Division
    125 Broad Street—18th Floor
    New York, NY 10004                         ELIZABETH J. SHAPIRO
    T: 212.549.2500                            Deputy Branch Director
    F: 212.549.2654
    bkaufman@aclu.org                          /s/ Tamra T. Moore_________
                                               TAMRA MOORE
    Arthur B. Spitzer (D.C. Bar No. 235960)    United States Department of Justice
    American Civil Liberties Union             Civil Division, Federal Programs Branch
      of the Nation’s Capital                  Tel: (202) 305-8628
    4301 Pennsylvania Avenue, NW,              Fax: (202) 305-8517
    Suite 434                                  Tamra.Moore@usdoj.gov
    Washington, D.C. 20008
    T: 202.457.0800                            Counsel for Defendants
    F: 202.457.0805
    artspitzer@aclu-nca.org

    Alex Abdo (admitted pro hac vice)
    Jameel Jaffer (D.C. Bar No. MI0067)
    Knight First Amendment Institute
    at Columbia University
    475 Riverside Drive, Suite 302
    New York, NY 10115
    (646) 745-10115
    alex.abdo@knightcolumbia.org

2
  If, however, the Court were to accept bifurcated briefing, the time table suggested by
Plaintiffs is unworkable and would require additional negotiation. But for all of the
reasons above, the far more efficient plan is a single round of briefing.
                                              10
   Case 1:16-cv-01256-EGS Document 45 Filed 02/11/19 Page 11 of 11




Counsel for Plaintiffs




                                 11
